Campbell, J:
"Walker replevied from plaintiffs in error a considerable amount of personal property, consisting of mill-macbinery and fixtures, wbicli it appears tliey claimed as purchased under an execution issued against one Trunian Johnson. All the questions arise upon a special verdict, on which judgment was given for plaintiff below, with fifty dollars damages for detention of the property.
Several questions were argued which wo think do not properly arise under the record.
It is objected that the jury cannot find a special verdict unless upon requests given under the statute providing for the submission of specific questions; and that this verdict is imperfect in not containing the technical conclusion commonly inserted, with an alternative finding according as the court may determine as to the law.
The power to find special verdicts is as old as the common-law, and was always competent. It is a very proper and convenient practice when there is no serious difference between parties on the facts, and in such cases it is not unusual for counsel to agree upon the verdict. This is not so common now as formerly, since our laws have enabled courts to pass upon cases without a jury. But a special verdict is no less competent than before. The statute authorizing special questions contemplates that they shall be put in explanation or aid of a general verdict, but it in no way destroys the competency of the former practice. — See Keeler v. Robertson, 27 Mich, R., 116.
The want of a technical ending is immaterial. "When the jury find facts, they find for the party who should prevail on those facts, and he is entitled to judgment.
These findings are confused and prolix. But they sIioav that at the time when defendants below took the property, *70Walker beld valid chattel mortgages upon it, on which, payments were in default. This entitled’ him to the possession, unless those mortgages were void as against defendants, or others under whom they acquired rights. Without a finding of invalidating facts, plaintiff must prevail. The findings show no judgment, and no other right to assail the mortgages. The execution is not identified at all, and not connected with any rights of creditors qualified to assail the securities. It would therefore be useless to discuss the registry laws applicable to chattel mortgages, since, as between the parties, these were confessedly valid, and no one else has shown a title to complain.
The judgment was rightly entered, and must be affirmed, with costs.
The other Justices concurred.